            Case 2:20-cv-00966-NR Document 338 Filed 08/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,                   ) CIVIL ACTION
INC.; et al.,                                    )
                                                 )
                Plaintiffs,                      )

       v.                                        ) No. 2:20-CV-966
                                                 )
KATHY BOOCKVAR; et al.,                          )
                                                 )
                Defendants.                      ) JUDGE NICHOLAS RANJAN

                                        STIPULATION

       Plaintiffs and the undersigned County Election Boards, by their undersigned counsel,

hereby stipulate as follows:

       1.       The undersigned County Election Boards desire a prompt resolution of this case

in order to have direction on how to properly proceed in the upcoming November 2020 General

Election. Accordingly, the undersigned County Election Boards take no position by neither

admitting nor denying the allegations in the Verified Amended Complaint and the undersigned

County Election Boards agree to make no further filings in this case beyond this Stipulation in

response to the Verified Amended Complaint.

       2.       To the extent reasonably possible and in the absence of agreed upon extension by

Plaintiffs, the undersigned County Election Boards stipulate and agree that they shall, by August

5, 2020, answer and respond fully and completely, subject to only objections concerning

privilege, the written interrogatories and document requests served upon them by Plaintiffs on

July 24, 2020, and produce to Plaintiffs’ counsel all requested non-privileged items and

documents.
                  Case 2:20-cv-00966-NR Document 338 Filed 08/07/20 Page 2 of 3




             3.       In exchange for the undersigned County Election Boards’ stipulation and

cooperation in discovery, Plaintiffs stipulate and agree to forego any claim for attorneys’ fees

and costs against only the undersigned County Election Boards and agree not to enter default or

seek any further response from the undersigned County Election Boards in this case.

             4.       To the extent the deposition testimony or other sworn statement of the

undersigned County Election Boards shall be reasonably necessary for evidentiary purposes,

Plaintiff and the undersigned County Election Boards stipulate and agree to reasonably cooperate

with each other to provide such testimony or statement in the least burdensome manner.

                                                  Respectfully submitted,

                                                  PORTER WRIGHT MORRIS & ARTHUR LLP

Dated: August 7, 2020                        By: /s/ Ronald L. Hicks, Jr.
                                                 Ronald L. Hicks, Jr. (PA #49520)
                                                 Jeremy A. Mercer (PA #86480)
                                                 Russell D. Giancola (PA #200058)
                                                 Six PPG Place, Third Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 235-4500 (Telephone)
                                                 (412) 235-4510 (Fax)
                                                 rhicks@porterwright.com
                                                 jmercer@porterwright.com
                                                 rgiancola@porterwright.com

                                                  and

                                                  Matthew E. Morgan (DC #989591)
                                                  (admitted pro hac vice – ECF #10)
                                                  Justin Clark (DC #499621)
                                                  (pro hac vice motion pending – ECF #27)
                                                  Elections, LLC
                                                  1000 Maine Ave., SW, 4th Floor
                                                  Washington, DC 20224
                                                  (202) 844-3812 (Telephone)
                                                  matthew.morgan@electionlawllc.com
                                                  justin.clark@electionlawllc.com

                                                  Counsel for Plaintiffs

13521519v1


                                                 -2-
         Case 2:20-cv-00966-NR Document 338 Filed 08/07/20 Page 3 of 3




                                       McCORMICK LAW FIRM

Dated: August 7, 2020             By: /s/ J. David Smith
                                      J. David Smith
                                      Pa. Id. No. 27813
                                      J. Michael Wiley
                                      Pa. Id. No. 69657
                                      835 West Fourth Street
                                      Williamsport, PA 17701
                                      (570) 326-5131
                                      (570) 601-0768 (Fax)
                                      dsmith@mcclaw.com
                                      mwiley@mcclaw.com

                                       Counsel for Defendant
                                       Lycoming County Board of Election


                                       LAW OFFICE OF KENNETH R. LEVITZKY

Dated: August 7, 2020             By: /s/ Kenneth R. Levitzky
                                      Kenneth R. Levitzky
                                      Pa. Id. No. 30117
                                      125 Churchill Street
                                      Dushore, PA 18614
                                      (570) 928-8288
                                      krllaw@epix.net

                                       Counsel for Defendants
                                       Sullivan County Board of Elections
                                       Wyoming County Board of Elections




                                      -3-
